FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 20, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT


 BOBBY M. ELLIS,

          Petitioner-Appellant,

 v.
                                                         No. 11-6091
                                                 (D.C. No. 5:10-CV-00498-W)
 WARDEN DAVID PARKER,
                                                        (W.D. Okla.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      An Oklahoma jury convicted Bobby M. Ellis of first-degree rape, lewd

molestation, and preparing child pornography, a result the Oklahoma Court of

Criminal Appeals affirmed. After unsuccessfully seeking state post-conviction

relief, Mr. Ellis eventually filed a federal habeas petition under 28 U.S.C. § 2254.

The district court, however, dismissed Mr. Ellis’s petition after determining it was

untimely, see 28 U.S.C. § 2244(d)(1), and that none of the potential grounds for

statutory or equitable tolling of the limitations period could save the petition.



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Seeking to appeal that dismissal, Mr. Ellis asked the district court for a certificate

of appealability (“COA”), which the court denied. Now before this court, Mr.

Ellis renews his request for a COA.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And where, as here,

the district court dismisses a § 2254 petition on procedural grounds, we may issue

a COA only if “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). We conclude, however, that no reasonable jurist would debate the district

court’s holding that Mr. Ellis’s petition is time-barred, and for substantially the

same reasons given by the district court. Accordingly, we deny Mr. Ellis’s

application for a COA and dismiss this appeal. We also deny his motion for leave

to proceed in forma pauperis.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -2-